Title: To George Washington from La Force, March 1759
From: La Force (Michel Pépin)
To: Washington, George



Monsieur
[c.March 1759]

Comme Jespere que maintenant que vous estes en pocession du fort Duquesne que les difficultées Sont Levées qui Empéchoit mon Echange avec Le Sr stobo—Cest ce qui m’engage a vous Importuner Encore une fois; et vous Prier de Vouloir Bien Vous Employer aupres de Mr Votre Gouverneu⟨r⟩ pour me retirer du honteux Esclavage ou Je suis depuis Si longtems, et dobtenir que Je sois Envoyer a la Nouvelle york par L’epreuve Batiment qui partira; auquel endroit Je Serai en lieu de Travailler a me faire changer plus facilement que D’Icy. Je Crois que le Sr stobo meritte Bien que les Gentilhommes de Cette Colonie Sinteressent a Le faire revenir a sa patrie En me relachant des prisons, Vous priant en même tems Monsieur que Si ma demande vous Est accordé que Je sois ⟨en⟩ peu Elargie Sur ma parolle, affin que je reprenne un peu de forces Et que Je m’accoutume au grand air. dans Lesperance ou Je suis que vous avez

assez de Generosité pour me rendre ce Service. Jay lhonneur destre trés respectueusement Monsieur Votre Tres humble Tres obeissant Serviteur

La Force

